The plaintiff in error was, on a preliminary examination, held upon a complaint filed in the county court of Washita county, charging the crime of selling intoxicating liquor to a minor held to await the action of the district court. Upon which proceeding the county attorney of said county filed an information in the district court charging said offense. Upon a trial had in the district court he was *Page 679 
found guilty as charged and sentenced to imprisonment in the penitentiary for a term of one year. The Attorney General has filed a confession of error herein. In the case of JohnNowakowski v. State, infra, 116 P. 351, it was held that the act under which this prosecution was instituted and carried on is unconstitutional and void; that the offense denounced by the act is still only a misdemeanor; and that the district court therefore had no jurisdiction of the offense. The district courts of this state are without jurisdiction to try misdemeanor cases, and where an information is filed in a district court charging an offense of no higher degree than a misdemeanor, such court is without power or authority to even transfer such information to the county court; the provision for transferring being limited to indictments for misdemeanors returned by a grand jury. It then follows that this prosecution has never been legally instituted and must be dismissed. The judgment of the district court of Washita county is therefore reversed and the cause remanded with direction to dismiss the prosecution.